Citation Nr: 9914881	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 1998 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected bipolar disorder is manifested by 
some anxiety and sleep disturbance without panic attacks, 
impairment of memory or judgment, flattened affect or 
circumstantial speech. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a bipolar disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.132, Diagnostic Code 9206, (1996); 4.130, Diagnostic Code 
9432 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was initially service connected for an 
undifferentiated schizophrenic reaction in October 1969.   At 
that time, the RO assigned a 30 percent disability rating 
under Diagnostic Code (Code) 9205.  38 C.F.R. § 4.132.  The 
RO allowed an increase to 50 percent in November 1975, which 
was reduced to 30 percent by rating decision dated in October 
1980.  By rating decision dated in May 1992 the diagnostic 
code was changed to 9205-9206, schizophrenia, bipolar 
disorder also diagnosed.  

The veteran's request for an increased rating was received on 
November 8, 1996.  In an August 1997 rating decision, the RO 
continued the 30 percent rating.  The veteran appealed that 
decision.

The veteran underwent VA psychiatric hospitalization for 
approximately 10 days in November 1996.  He requested 
admission to treat a manic episode that had begun two weeks 
earlier.  He reported having about one manic episode every 
six months.  He complained of sleeping only two or three 
hours per night, pressured speech and increased 
impulsiveness.  He denied suicidal or homicidal ideations.  A 
Beck Depression Inventory indicated mild depression.  His 
mood was euthymic and his affect was flat.  No looseness of 
association or flight of ideas were present.  He denied 
audio/visual hallucinations and suicidal or homicidal 
ideations.  By the time of discharge, his mood and sleep were 
improved with medications.  The prognosis was very good.  His 
Global Assessment of Functioning (GAF) score was 50.

During a May 1997 VA psychiatric examination, the veteran 
stated that he lived with his wife of over 20 years and his 
mother, who was ill.  He had been averaging about one day of 
work a week for the past two years.  He was depressed and had 
been since November 1996.  He had no desire and did not want 
for anything.  He had sleep continuity disturbance, anhedonia 
and enjoyed nothing other than his grandchildren.  His days 
consisted of rising about 7:00 A.M. for breakfast and then 
sleeping or watching television.  After lunch he would do 
yard work.  He would read after supper and retire about 9:00 
or 10:00.  He would shop with his wife and eat out about once 
a week.  Objectively, the veteran's demeanor was calm, yet 
depressed with little spontaneity.  He denied any suicidal or 
homicidal ideations.  His speech and thought were within 
normal limits.  No evidence of psychosis was observed.  His 
cognitive functions were within normal limits, his insight 
was good and his judgment was adequate.  The examiner opined 
that the diagnosis had changed over the years from 
schizophrenia to bipolar affective disorder of a recurrent 
type with mixed features including psychosis.  He noted, that 
the veteran responded well to anti-manic medications and was 
not then and had not been required to take any significant 
amounts of antipsychotic or neuroleptic medications for many 
years.  The diagnosis was bipolar affective disorder, type I 
with psychotic features.  The GAF was 60 for the examination 
and the previous year.  

The veteran required VA psychiatric hospitalization for about 
4 weeks beginning in May  1997 after he became confused about 
his medications and discontinued their use.  He became so 
agitated that he was brought to the hospital by the police.  
During his hospitalization the proper medication regimen was 
established and he was released.  His prognosis was very 
good.  It was indicated that this hospitalization was caused 
by confusion over his proper medical regimen.  He had insight 
into his bipolar affective disorder and was compliant with 
his medications and desired to stay well and out of the 
hospital.  It was noted that his GAF on admission was 30 and 
on discharge, it was 65.

In October 1997 the veteran was hospitalized for a week after 
becoming depressed over multiple stressors, including his 
mother's illness.  He indicated that he was having troubles 
with his medications.  His prescriptions were reviewed.  
During his hospitalization he requested that Lithium be 
prescribed again.  Lithium was prescribed and the veteran 
showed slow but progressive improvement.  He was discharged 
after one week with follow-up arrangements to be made with 
the mental health and urology clinics.  His GAF was 65 on 
discharge.

A November 1997 VA treatment note stated that the veteran was 
doing better.  The diagnosis was bipolar disorder in partial 
remission.  In February 1998 his mood and sleep were 
definitely improved.  In May he reported an improved mood 
without mood swings.  He was eating and sleeping well and 
denied crying spells, suicidal ideations and audio/visual 
hallucinations.  No delusions were noted.

The veteran underwent a VA examination in August 1998.  The 
examiner noted that the veteran had been hospitalized about 
three times in 1997.  He was working in a hardware store for 
a friend who was very lenient in allowing him frequent days 
away from work.  He complained of feeling somewhat socially 
inept and that his difficulty socializing was somewhat worse 
now with his problems with energy and residual symptoms of 
depression.  The veteran was alert and oriented times three.  
He had no suicidal or homicidal ideations.  His behavior was 
appropriate and he was not suffering delusions or 
hallucinations.  He could remember three of three words at 
five minutes and performed serial sevens times six quickly 
and without error. No obsessive, ritualistic or panic 
episodes or behaviors were noted or observed.  His rate and 
flow of speech was within normal limits.  He was somewhat 
anxious and wrung his hands during almost all of the 
examination.  He did not appear depressed.  The diagnoses 
were personality disorder, mixed type with mild residual 
depressive symptomatology and past history of psychotic 
features; anxiety, not otherwise specified, related to his 
personality disorder; and avoidant personality traits noted, 
but full personality diagnosis deferred.  The GAF was 58.  
The GAF was noted to include within it the anxiety the 
veteran had as well as his residual depressive 
symptomatology.  The examiner felt that the veteran's 
conditions could not be further differentiated.  The examiner 
also noted that the veteran was undergoing psychosocial 
stressors because one grandson had been incarcerated and the 
other appeared to headed that way.  

Analysis

A veteran's assertion of an increase in severity of a service 
connection disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

Upon a review if the record, the Board finds that the 
preponderance of the evidence is against a higher rating.  
While the veteran may, at times display a somewhat flattened 
affect, there was no evidence in any of the examination 
reports, hospitalization summaries, or in the VA outpatient 
treatment records that he was circumstantial, circumlocutory, 
or displayed stereotyped speech.  He did not experience panic 
attacks more than once a week.  He showed no difficulty in 
understanding complex commands, nor does the record reveal 
any impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks).  It was remarked that he had good judgment.  
While there were some disturbances of motivation and mood, 
this was alleviated with the modification of his medications.  
He has been married 22 years and is employed. 

In conclusion, the overall disability picture more closely 
approximates a 30 percent rating.  38 C.F.R. § 4.7.



ORDER

Entitlement to an increased rating for a bipolar disorder is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



